   Case 5:20-cv-00152-LGW-BWC Document 9 Filed 01/28/21 Page 1 of 1

                                                                                                    FILED
                                                                                         John E. Triplett, Acting Clerk
                                                                                          United States District Court

                       IN THE UNITED STATES DISTRICT COURT                          By CAsbell at 9:11 am, Jan 28, 2021

                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


 OLUSEYI JEREMIAH OLAGOKE
 ADEBAYO,

                Petitioner,                                  CIVIL ACTION NO.: 5:20-cv-152

         v.

 GREENWALT,

                Respondent.


                                            ORDER

       Respondent has moved to dismiss Petitioner’s action for habeas corpus relief. Doc. 8.

The Court ORDERS Petitioner to file a response to Respondent’s Motion to Dismiss within 14

days of the date of this Order. If Petitioner does not file a response within 14 days, the Court

may dismiss this action for failure to follow a Court Order. Additionally, if Petitioner does not

file a response within 14 days, the Court will assume Petitioner does not object to dismissal of

this action and may grant Respondent’s Motion to Dismiss as unopposed. Further, the Court

reminds Petitioner of his obligation to notify the Court of any change in his address in writing.

Petitioner’s failure to do so may also result in the dismissal of his cause of action.

       SO ORDERED, this 28th day of January, 2021.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
